 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     TINA J. DOWNS,
 8
                                Plaintiff,            Case No. C19-5057JLR
 9
            v.                                        ORDER GRANTING
10                                                    APPLICATION TO PROCEED IN
                                                      FORMA PAUPERIS
11 COMMISSIONER OF SOCIAL
     SECURITY,
12
                                Defendant.
13

14          The court GRANTS Plaintiff Tina Downs’s in forma pauperis application (Dkt.

15 # 1), and ORDERS:

16          (1)    The Clerk shall issue summonses to Ms. Downs.
17
            (2)    Ms. Downs is responsible for serving the complaint and summonses, and
18
     must file proof of service as required by Rule 4 of the Federal Rules of Civil Procedure.
19
     See Fed. R. Civ. P. 4. As detailed in General Orders 04-15 and 05-15, Ms. Downs may
20
     effectuate service electronically by sending a copy of the summonses and complaint
21
     //
22
     //
23




     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
 1 via email, along with Ms. Downs’s identifying information, to

 2 USAWAW.SSAClerk@usdoj.gov.

 3        Dated this 24th day of January, 2019.
 4

 5

 6
                                                  A
                                                  JAMES L. ROBART
                                                  United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 2
